COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


TIDEWATER STAFFING, INC. AND
 FEDERAL INSURANCE COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 2992-06-1                                         PER CURIAM
                                                                   MARCH 27, 2007
VICTORIA COOK


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert A. Rapaport; Kira A. Ligato; Clarke, Dolph, Rapaport,
                 Hardy & Hull, P.L.C., on brief), for appellants.

                 (Ralph Rabinowitz; Rabinowitz, Swartz, Taliaferro, Swartz &
                 Goodove, P.C., on brief), for appellee.


       Tidewater Staffing, Inc. and its insurer (hereinafter referred to as “employer”) appeal a

decision of the Workers’ Compensation Commission finding that employer failed to prove that

Victoria Cook refused vocational rehabilitation services pursuant to Code § 65.2-603. We have

reviewed the record and the commission’s opinion and find that this appeal is without merit.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See Cook

v. Tidewater Staffing, Inc., VWC File No. 216-72-03 (Nov. 1, 2006). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.